                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
     UNITED STATES OF AMERICA,                   )   No. CR18-315RAJ
 8                                               )
                   Plaintiff,                    )
 9                                               )   ORDER GRANTING MOTION TO
            v.                                   )   SEAL DEFENDANT’S MOTION
10                                               )   FOR FRANKS HEARING
     GIZACHEW WONDIE,                            )
11                                               )
                   Defendant.                    )
12                                               )
13          THIS MATTER has come before the undersigned on the motion of defendant,
14   Gizachew Wondie, to file his Motion for a Franks Hearing under seal. The Court finds
15   there are compelling reasons to permit the filing of the document under seal.
16          IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #52) is
17   GRANTED. Defendant shall be permitted to file his Motion for Franks Hearing and the
18   exhibits thereto under seal.
19          DATED this 23rd day of December, 2019.
20
21
22
                                                      A
                                                      The Honorable Richard A. Jones
23
                                                      United States District Judge
24
25
26
      ORDER GRANTING MOTION TO                                   FEDERAL PUBLIC DEFENDER
      SEAL DEFENDANT’S MOTION                                       1601 Fifth Avenue, Suite 700
      FOR FRANKS HEARING - 1                                          Seattle, Washington 98101
      (Gizachew Wondie; CR18-315RAJ)                                             (206) 553-1100
